IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-16-00289-CV

                        IN THE INTEREST OF A.J.G., A CHILD



                                 From the 74th District Court
                                  McLennan County, Texas
                                 Trial Court No. 2015-2559-3


                                MEMORANDUM OPINION


        On September 6, 2016, appellant, J.G., filed her notice of appeal in this matter.

Subsequently, on September 14, 2016, we abated and remanded this proceeding to the

trial court for a hearing to determine a number of things, including whether appellate

counsel is eligible to practice law in the State of Texas.1 On September 20, 2016, appellate

counsel filed in this Court a “Motion to Withdraw Documents,” wherein counsel noted

that “[t]his appeal was mistakenly appealed to the 10th Court of Appeals. Appeallent

[sic] intended this to be appealed to the 74th Judicial District Court of McLennan County,




        1A review of the State Bar of Texas’s website reveals that appellate counsel has rectified the
administrative issue he had with the State Bar and, thus, is eligible to practice law in the State of Texas.
Texas.”      Counsel also requested that this Court “grant the Motion to Withdraw

Documents, and for this Court to withdraw the Notice of Appeal.”

        At the outset, we note that this Court does not withdraw documents filed by

parties. However, after review, we construe appellant’s motion to be a motion to dismiss.

See TEX. R. APP. P. 42.1(a)(1). Nevertheless, in our abatement order dated September 14,

2016, we instructed the trial court to conduct a hearing within twenty-one days of the

abatement order—a time period that has not yet passed. We therefore withdraw our

September 14, 2016 abatement order and reinstate this appeal. And because dismissal of

this appeal does not prevent a party from seeking relief to which it would otherwise be

entitled, we grant appellant’s motion to dismiss. See id. Accordingly, this appeal is

hereby dismissed.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 5, 2016
[CV06]




In the Interest of A.J.G., a Child                                                 Page 2